COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Elder and Bray
Argued at Salem, Virginia


GOODYEAR TIRE & RUBBER COMPANY and
 TRAVELERS INDEMNITY COMPANY OF ILLINOIS
                                       MEMORANDUM OPINION * BY
v.         Record No. 1119-96-3          JUDGE RICHARD S. BRAY
                                           DECEMBER 31, 1996
SAMUEL R. TAYLOR


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Martha White Medley (Daniel, Vaughan, Medley &
            Smitherman, P.C., on brief), for appellants.

            No brief or argument for appellee.



     Contending that Samuel R. Taylor (claimant) failed to prove

that a knee injury arose from his employment, Goodyear Tire &

Rubber Company and Travelers Indemnity Company of Illinois

(employer) appeal a decision of the Workers' Compensation

Commission (commission) awarding claimant related medical

benefits.   Finding no error, we affirm the decision of the

commission.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.   Guided by well established

principles, we construe the evidence in the light most favorable

to the party prevailing below, claimant in this instance.     Crisp
v. Brown's Tysons Corner Dodge, Inc., 1 Va. App. 503, 504, 339

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
S.E.2d 916, 916 (1986).    "If there is evidence, or reasonable

inferences can be drawn from the evidence, to support the

Commission's findings, they will not be disturbed on review, even

though there is evidence in the record to support a contrary

finding."    Morris v. Badger Powhatan/Figgie Int'l, Inc., 3 Va.

App. 276, 279, 348 S.E.2d 876, 877 (1986); see Code § 65.2-706.

     "In order to recover on a workers' compensation claim, a

claimant must prove: (1) an injury by accident, (2) arising out

of and (3) in the course of his employment."     Kane Plumbing, Inc.

v. Small, 7 Va. App. 132, 135, 371 S.E.2d 828, 830 (1988); see

Code § 65.2-101.    "The phrase arising 'in the course of' refers

to the time, place, and circumstances under which the accident

occurred," while "arising 'out of' refers to the origin or cause

of the injury."     County of Chesterfield v. Johnson, 237 Va. 180,

183, 376 S.E.2d 73, 74 (1989).

     "The mere happening of an accident at the workplace, not

caused by any work related risk or significant work related

exertion, is not compensable."     Plumb Rite Plumbing Serv. v.

Barbour, 8 Va. App. 482, 484, 382 S.E.2d 305, 306 (1989).     A

claimant must establish "that the conditions of the workplace

or . . . some significant work related exertion caused the

injury."    Id.   Thus, "the arising out of test excludes 'an injury

which comes from a hazard to which the employee would have been

equally exposed apart from the employment.    The causative danger

must be peculiar to the work, incidental to the character of the




                                 - 2 -
business, and not independent of the master-servant

relationship.'"   Johnson, 237 Va. at 183-84, 376 S.E.2d at 75

(quoting United Parcel Service v. Fetterman, 230 Va. 257, 258-59,

336 S.E.2d 892, 893 (1985)).

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal," if supported by credible

evidence.   Ingersoll-Rand Co. v. Musick, 7 Va. App. 684, 688, 376
S.E.2d 814, 817 (1989); see Code § 65.2-706.   However, "[w]hether

an injury arises out of and in the course of employment is a

mixed question of law and fact . . . , reviewable upon appeal."
Jones v. Colonial Williamsburg Found., 8 Va. App. 432, 434, 382
S.E.2d 300, 301 (1989).

     Here, claimant's employment duties required that he change a

"slug," which is located in the "bottom sidewall plate[]" of a

tire mold and identifies the "cure" date of the tire.   The plate

was accessed through a "hole in the bottom," "real low,"

approximately five to six inches from the floor.   It was,

therefore, necessary for claimant to assume a "fairly awkward"

position, "squat[ting] down" in an environment that was "slick"

and "hot," unable to kneel because the floor was "hot."    Claimant

testified that employer had repeatedly instructed that he

undertake the task by "bend[ing] [his] knees" rather than

"bending at the hip and hurting the back."   In awarding benefits,

the commission concluded that
          the claimant was required to engage in
          prolonged squatting in a hot, slick area,
          and to perform the task in a "fairly


                               - 3 -
          awkward" position. After working in this
          manner for approximately one and a half
          hours, the claimant experienced a sudden,
          painful popping in his knee as he squatted
          down. . . . From this record we concur with
          the Deputy Commissioner that this injury
          arose out of the claimant's employment
          conditions.


     The commission's factual findings are supported by the

record, and establish an activity arising from a work-related

risk sufficiently distinctive to render the resulting injury

compensable.   Compare Barbour, 8 Va. App. at 484, 382 S.E.2d at

306 (injury not compensable because it "resulted from merely

bending over," and not from any "significant work related

exertion [or condition]") with Kane Plumbing, 7 Va. App. at
137-38, 371 S.E.2d at 831-32 (injury compensable when employee

struck a rock, and turned unexpectedly while digging in awkward

position), and Richard E. Brown, Inc. v. Caporaletti, 12 Va. App.
242, 245, 402 S.E.2d 709, 711 (1991) (injury compensable when

suffered while lowering 100-pound furnace and performing related

tasks).

     Accordingly, the commission correctly determined that

claimant's injury arose from his employment, and we affirm the

award.
                                              Affirmed.




                               - 4 -